Order entered August 7, 2013




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-01015-CR

                        MICHAEL D. WILLIAMS, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                Dallas County, Texas
                        Trial Court Cause No. F94-03570-TK

                                      ORDER
      Appellant’s request for order of abatement and remand for evidentiary hearing is

DENIED as moot.


                                                /s/   DAVID L. BRIDGES
                                                      JUSTICE